DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 17/303,566, filed on 06/02/2021.
2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected.

Oath or Declaration
4.	Applicant(s) oath or declaration filed on 06/02/2021 are approved by the office.
Drawings
5.	The drawings and specifications filed on 06/02/2021 are approved by the office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



6.	Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kochunni et al., (USPUB# 2016/0283274 A1) hereinafter Kochunni.


activating an on-demand program to pair a network-based replication agent with a data source (see Fig.1A-1D and para. [0124], [0145] and [0170-0174] shows data agent activated for replicating application data); 
allocating compute resources of the network architecture for a replication agent based on a hint received from the data source, the hint indicative of at least a size of an upcoming data traffic transmission from the data source (see para. [0011], [0070], [0263] and [0272-0275] amount of resources allocated for job is based off the amount of data that needs processing as the size of the job is also assessed for ); 
in response to receiving data from the data traffic transmission, activating the network-based replication agent via the on-demand program to replicate the received data using the allocated compute resources (see para. [0170-0174] and [0272-0275]); and 
releasing the allocated compute resources upon completion of data replication of the received data. (see para. [0162], [0170-0174] and [0272-0275] shows allocating resources for job until completion).

Claim 10 recites A system that further includes limitations that are substantially similar to claim 1. Kochunni disclosed A system (see Fig.1A and associated texts). As such, is rejected under the same rationale as above.
Claim 19 recites A non-transitory computer-readable medium that further includes limitations that are substantially similar to claim 1. Kochunni disclosed A non-transitory computer-readable medium (see Fig.1 and associated texts). As such, is rejected under the same rationale as above.

8.	Regarding claims 2 and 11, Kochunni disclosed the computer-implemented method according to claim 1, wherein the on-demand program is a serverless function configured to activate the network- based replication agent on-demand, in response to receiving the data from the data traffic transmission (see para. [0124], [0145] and [0170-0174] shows functions for performing replication of traffic live). 

9.	Regarding claims 3 and 12, Kochunni disclosed the computer-implemented method according to claim 1, wherein the hint is indicative of at least one of a start-of-data cycle indicator, an end-of-data cycle indicator, and a number of bytes within the upcoming data traffic transmission (see para. [0011], [0070], [0263] and [0272-0275]).

10.	Regarding claims 4 and 13, Kochunni disclosed the computer-implemented method according to claim 1, wherein the allocating of the compute resources of the network architecture is further based on one or both of historical resource usage by the network-based replication agent and pricing information for usage of the compute resources (see para. [0011], [0070], [0124], [0145], [0170-0174] and [0272-0275]).

11.	Regarding claims 5 and 14, Kochunni disclosed the computer-implemented method according to claim 1, wherein the hint includes a start-of-cycle hint comprising a start cycle indicator for the upcoming data traffic transmission (see para. [0170-0174]).

12.	Regarding claims 6 and 15, Kochunni disclosed the computer-implemented method according to claim 5, further comprising: receiving an end-of-cycle hint from the data source, the end-of-cycle hint comprising an end cycle indicator of a data cycle concluding the data traffic transmission; and releasing the allocated compute resources based on the end cycle indicator (see para. [0261-0263]).

13.	Regarding claims 7, 16 and 20, Kochunni disclosed the computer-implemented method according to claim 1, wherein the allocating of the compute resources further comprises: allocating one or more of central processing unit (CPU) resources, disk space resources, and memory resources available within the network architecture to the network-based replication agent based on the hints (see para. [0261-0263] and [0272-0275]).

14.	Regarding claims 8, 17 and 20, Kochunni disclosed the computer-implemented method according to claim 7, further comprising: receiving another hint subsequent to receiving data for a first portion of the data traffic transmission, the another hint indicative of a size of data for an upcoming second portion of the data traffic transmission (see para. [0011], [0070], [0124], [0145], [0170-0174], [0263-0265] and [0272-0275]).

15.	Regarding claims 9, 18 and 20, Kochunni disclosed the computer-implemented method according to claim 8, further comprising: dynamically adjusting the allocated .

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
In order to overcome limitations of network connections between a primary host server and a remote secondary host server, the audit file of a primary database is mirrored to an audit file of the remote secondary backup database. A special sensing program called TRACKER operates to speed up the synchronization (duplication) between the primary database and secondary remote database. (Shapiro ‘052)
A method for creating multiple QUIESCE DATABASE Copies (QDC) on a single server by mirroring a disk copy of a live database that is in a quiesced state and splitting them from their source, and then bringing the mirrored disks containing online snapshots back online to the server. (Lin ‘537)
Telephone calls, data and other multimedia information is routed through a hybrid network which includes transfer of information across the internet utilizing telephony routing information and internet protocol address information. A media order entry captures complete user profile information for a user. This profile information is utilized by the system throughout the media experience for routing, billing, monitoring, reporting and other media control functions. Users can manage more aspects of a network than previously possible, and control network activities from a central site. A directory service that supports a hybrid communication system architecture is provided for routing traffic over the hybrid network and the internet and selecting a network proximal to the origination of the call. (Elliot  ‘898)
Automatically configuring newly installed secondary storage computing devices and managing secondary storage computing devices when one or more become   ‘143)
A network-based services provider may reserve and provision primary resource instance capacity for a given service (e.g., enough compute instances, storage instances, or other virtual resource instances to implement the service) in one or more availability zones, and may designate contingency resource instance capacity for the service in another availability zone (without provisioning or reserving the contingency instances for the exclusive use of the service). For example, the service provider may provision resource instance(s) for a database engine head node in one availability zone and designate resource instance capacity for another database engine head node in another availability zone without instantiating the other database engine head node. While the service operates as expected using the primary resource instance capacity, the contingency resource capacity may be leased to other entities on a spot market. Leases for contingency instance capacity may be revoked when needed for the given service (e.g., during failover). (McAlister  ‘547)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443